Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-19-00263-CV

                           IN THE INTEREST OF I.E.G., a Child

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-00199
                         Honorable Norma Gonzales, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

      In accordance with this court’s opinion of this date, appellant’s motion to dismiss appeal
is GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against appellant.

       SIGNED June 19, 2019.


                                                _________________________________
                                                Beth Watkins, Justice